Title: To George Washington from Joseph-Léonard Poirey, 8 February 1791
From: Poirey, Joseph-Léonard
To: Washington, George



Excellency
Paris le 8 fevrier 1791

M. de De la Fayette m’a remis le Brevet de Capitaine au service des Etats-unis d’amérique que vous avez eu la bonté de lui envoyer pour moi: permettez-moi de vous en faire mes remerciements et de mettre à vos pieds l’homage de ma Reconnoissance et du Respet avec lesquels je suis de Votre Excellence le tres humble et tres obeissant serviteur.

Poirey

